DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.
Examiner state that the new claim language is not shown by the prior art previously presented.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner notes that all independent claims are rejected twice, under two different embodiments of Barsby.

Drawings
The drawings are objected to because:
-figure 4 includes part 30, but does not include a lead line for part 30.  
-no indication of concavity in figures 1-5, nor is the “spacer hinge portion 28” concave.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents, as well as claim 11 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims a “spacer hinge portion and a spacer door portion”, which are disclosed as parts 28 and 30 respectively.  Examiner notes that the drawings show parts 28 and 30 as what seem to be surfaces.  Applicant also claims a “cabinet flange portion”, which is disclosed as part 24, which according to figures 2 and 4, are a surface.  Examiner is unsure if “portion” is equivalent to “surfaces” or not.  Examiner assumes that “portion” is equivalent to “surfaces”, based on applicant’s figures.
Regarding claim 2, applicant claims “spacer hinge portion s concave”, while the disclosure lists the hinge portion 28 is concave in [0027] and [0028].  Further, examiner notes that the drawings do not give any indication of concavity in figures 1-5.    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by GB2528545 Barsby figures 2-8.

    PNG
    media_image1.png
    454
    510
    media_image1.png
    Greyscale
Regarding claim 1, Barsby discloses a ligature resistant (intended use of the hinge cover based on its shape, which applicant positively claims below.  Further, see abstract) hinge cover 104 comprising: 
a body 201, the body comprising a cabinet flange portion 401 and a spacer, the spacer comprises a spacer hinge portion (surface annotated in figure 4 below) and a spacer door portion (annotated in figure 4 below), the spacer hinge portion extends from spacer door portion to cabinet flange portion (as shown in figure 4, comparable to applicant’s portions indicated in applicant’s figures 2 and 4), a plurality of fastener holes in the flange portion 406a and 406b.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Barsby discloses the ligature resistant hinge cover of claim 1, wherein the spacer hinge portion is concave (with cavity 203 in figure 4).

Regarding claim 4, Barsby discloses the ligature resistant hinge cover of claim 1, wherein the body 104 further comprises a top (exterior surface 403), the top comprises a convex shape (figure 6).

Regarding claim 8, Barsby discloses the ligature resistant hinge cover of claim 5, further comprising a front edge on the body (junction of arcuate surface 403 and bottom surface 404), the front edge on the spacer (on the unitary body), an arcuate shape from the top to the front edge (as shown in figure 6).  

Regarding claim 9, Barsby discloses the ligature resistant hinge cover of claim 8, wherein the spacer hinge portion is concave (with cavity 203).

Regarding claim 11, Barsby discloses a hinge cover comprising: 
a body 201 comprising a body inside (interior of cavity 203), a body outside (spherical exterior surface 403), a body front edge (junction of arcuate surface 403 and bottom surface 404, visible when installed), a body back edge (junction of flat surface 401 and bottom surface 404, abutting the frame when installed), a cabinet flange portion 401 and a door spacer portion (including cavity 203), the body outside 403 having a convex shape (spherical surface, figure 6), the body front edge comprises a rounded corner (because the body outside is rounded in a spherical manner), a plurality of fastener holes 406a and 406b in the body extending from the body inside to the body outside (figure 4).  

Regarding claim 13, Barsby discloses the ligature resistant hinge cover of claim 11, the door spacer portion further comprising a concave shave (concavity 203) adjacent to the cabinet flange portion 401.  

Regarding claim 14, Barsby discloses the ligature resistant hinge cover of claim 11, wherein the door spacer portion (which comprises the spacer hinge portion and the door spacer portion, as annotated in figure 4 above) disposed on the body inside (as the portions create the cavity 203 in figure 4), the door spacer portion spaced from the plurality of fastener holes (as shown in figure 4).  

Regarding claim 15, Barsby discloses the ligature resistant hinge cover of claim 14, wherein the plurality of fastener holes 406a and 406b are in the cabinet flange portion (figure 4).  

Regarding claim 17, Barsby discloses a ligature resistant hinge cover comprising:
a body 104, the body comprising a body inside (figure 4), a body outside 403, and a sloped top edge (junction of flat surface 401 with spherical surface 403), the inside further comprising a door spacer portion (surfaces annotated in figure 4 as defined in claim 1), a cabinet flange portion 401, a plurality of fastener holes 406a and 406b in the body outside extending to the body inside (figure 7).  

Claims 1, 11, 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Barsby figure 11.
Examiner notes that this rejection is best understood by comparing the rotated Barsby figure 11 with applicant’s figure 7, both included below.
Regarding claim 1, Barsby discloses a ligature resistant hinge cover (figure 11) comprising: 
a body, the body comprising cabinet flange portion 912 and a spacer 1101, the spacer comprises a spacer hinge portion (surface between 912 and 1102) and a spacer door portion 1102, spacer hinge portion extends from a spacer door portion 1102 to cabinet flange portion 912, a plurality of fastener holes 911b, 911a in the flange portion 912.  
    PNG
    media_image2.png
    345
    329
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    348
    465
    media_image3.png
    Greyscale


Regarding claim 11, Barsby figure 11 discloses a hinge cover comprising: 
a body comprising a body inside (surface closest to viewer in rotated figure 11, shown above), a body outside 903, a body front edge 1103, a body back edge 1104, a cabinet flange portion 912 and a door spacer portion 1101, the body outside 903 having a convex shape (applicant’s body outside is surface 16, which is shown to be flat in figures 2 and 4, and therefore, Barsby shows a similar shape), the body front edge 1103 comprises a rounded corner (chamfered edge), a plurality of fastener holes 911a and 911b extending from the body inside to the body outside.

Regarding claim 17, Barsby discloses a ligature resistant hinge cover comprising: 
a body, the body comprising a body inside (shown in rotated figure 11), a body outside 903, a sloped top edge 1101, the inside further comprising a door spacer portion 1101, a cabinet flange portion 912 on the door spacer portion, a plurality of fastener holes 911a and 911b in the body outside extending to the body inside. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677